

115 HR 6115 IH: Safe Home Act of 2018
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6115IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Langevin (for himself and Mr. Marino) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Child Abuse Prevention and Treatment Act to include an act of unregulated custody
			 transfer in the definition of child abuse and neglect, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safe Home Act of 2018. 2.Treatment of unregulated custody transfer (a)In generalSection 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended—
 (1)in paragraph (2)— (A)by striking or an act or failure and inserting an act or failure; and
 (B)by inserting , or an unregulated custody transfer after serious harm; (2)in paragraph (7), by striking ; and and inserting a semicolon;
 (3)in paragraph (8), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
					
 (9)the term unregulated custody transfer means the abandonment of a child, by the child’s parent, legal guardian, or a person or entity acting on behalf, and with the consent, of such parent or guardian—
 (A)by placing a child with a person who is not— (i)the child’s parent, step-parent, grandparent, adult sibling, adult uncle or aunt, legal guardian, or other relative;
 (ii)a friend of the family who is an adult and with whom the child is familiar; or (iii)a member of the federally recognized Indian tribe of which the child is also a member;
 (B)with the intent of severing the relationship between the child and the parent or guardian of such child; and
 (C)without— (i)reasonably ensuring the safety of the child and permanency of the placement of the child, including by conducting an official home study, background check, and supervision; and
 (ii)transferring the legal rights and responsibilities of parenthood or guardianship under applicable Federal and State law to a person described in subparagraph (A)..
 (b)Technical amendmentParagraph (5) of section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended by striking 450b and inserting 5304.
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this section.
			